Exhibit 10.2



SOUTH AMERICAN GOLD CORP.


A Nevada Corporation


UNSECURED
COMMERCIAL PROMISSORY NOTE




$___________.00
DATE:  OCTOBER __, 2013







FOR VALUE RECEIVED, the undersigned, SOUTH AMERICAN GOLD CORP., a Nevada
corporation (hereinafter "Maker"), promises to pay to
___________________________ (Holder) at such place as the Holder may designate
in writing, the principal sum of ___________________ dollars and no/100
($_______.00), together with interest at 8% per annum thereon, payable quarterly
in arrears or at company’s option during term of the note, due TWO (2) years
from the date hereof.  The first quarterly interest payment will be made on
March 31, 2014.


The Maker reserves the right to make partial payment on the outstanding
principal prior to the due date of the Note.


In event Maker shall (i) default in the performance of any of the obligations,
covenants or agreements legally imposed by the terms of this Note, or (ii) apply
for or consent in writing to the appointment of a receiver, trustee, or
liquidator of Maker or (iii) file a voluntary petition in bankruptcy, or admit
in writing Maker's inability to pay Maker's debts as they come due, or (iv) make
general assignments for the benefit of creditors, or (v) file a petition or
answer seeking reorganization or rearrangement with creditors or taking
advantage of any insolvency law, or (vi) file an answer admitting the material
allegations of a petition filed against Maker in any bankruptcy, reorganization,
insolvency or similar proceedings, at the option of the Holder, the whole
indebtedness evidenced hereby may be declared due and payable whereupon the
entire unpaid principal balance of this Note and all interest accrued thereon
from last payment date at 18% per annum shall thereupon at once mature and
become due and payable without presentment or demand for payment or notice of
the intent to exercise such option or notice of the exercise of such option by
the Holder, or notice of any kind, all of which are hereby expressly waived by
Maker and may be collected by suit or other legal proceedings.


If all or any part of the amount of this Note be declared due in accordance with
the other provisions hereof, or if any installment herein provided is not paid
when due, the principal balance as the case may be, shall bear interest at the
lesser of (i) ten percent (10%) per annum, or (ii) the Maximum Rate allowed
under applicable law until paid in full or until the Note is reinstated. Notice
of Default shall be given, in writing, to Maker, after five days after
occurrence of default. Maker shall have 10 days after written Notice of Default,
within which to cure the default plus interest at default rate, legal fees and
costs incurred.


Except as otherwise provided herein, the undersigned and all sureties,
guarantors and endorsers of this Note severally waive all notices, demands,
presentments for payment, notices of non-payment, notice of intention to
accelerate the maturity, notices of acceleration, notices of dishonor, protest
and notice of protest, diligence in collecting or bringing suit as to this Note
and as to each, every and all installments hereof and all obligations hereunder
and against any party hereto and to the application of any payment on this
obligation, or as an offset hereto, and agree to all extensions, renewals,
partial payments, substitutions or evidence of indebtedness and the taking,
release or substitution of all or any part of the security or the release of any
party liable hereon with or without notice before or after maturity.
 
 
 

 
Page 1 of 2

--------------------------------------------------------------------------------

 



It is the intention of the parties hereto to comply with the usury laws
applicable to this loan if any, accordingly it is agreed that notwithstanding
any provision to the contrary in this Note or in any of the documents securing
payment hereof no such provision shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
of interest is provided for, contracted for, charged for or received, then the
provisions of this paragraph shall govern and control and neither the Maker
hereof nor any other party liable for the payment hereof shall be obligated to
pay the amount of such excess interest. Any such excess interest which may have
been collected shall be, at the Holder's option, either applied as a credit
against the then unpaid principal amount hereof or refunded to Maker. The
effective rate of interest shall be automatically subject to reduction to the
maximum lawful contract rate allowed under the usury laws as now or hereafter
construed. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged for, or received
under this Note which are made for the purposes of determining whether such rate
exceeds the maximum lawful rate, shall be made, to the extent permitted by law,
by amortizing, prorating, allocating and spreading in equal parts during the
full stated term of this Note, all interest contracted for, charged for or
received from the Maker or otherwise by the Note Holder.


In the event this Note is placed in the hands of an attorney for collection
(whether or not suit is filed), or in the event it is collected by suit or
through bankruptcy, probate, receivership or other legal proceedings (including
foreclosure), the undersigned hereby agrees to pay to the Holder as attorney's
fees a reasonable amount in addition to the principal and interest then due
hereon, and all other costs of collection.


IN WITNESS WHEREOF, Maker and Pledgor have fully executed this Note as of the
date first above written.
 
SOUTH AMERICAN GOLD CORP., - Maker
(A Nevada Corporation)
 
 
 
By: ____________________________________
       ____________________________________,
       Chief Executive Officer






 
 

 

 
Page 2 of 2

--------------------------------------------------------------------------------

 
